DETAILED ACTION

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 31-37, 39, 46-51, , and 53 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Biage et al. (US 2015/0085997). 
Regarding claim 31, Biage teaches a method for emergency call management comprising: providing a map view to an emergency network entity, the map view corresponding to a geographic area within which emergency calls from mobile devices are routed to the emergency network entity based upon the mobile devices being located within the geographic area (i.e., providing an interface for displaying fixed/mobile emergency calls on a graphical map [0021], [0025], [00129]); receiving emergency data related to emergency calls initiating from mobile devices within the geographic area, independently from emergency call routing to the emergency network entity (i.e., a map (emergency data) server for receiving location information from the ESP associated with the receive emergency calls and the plurality of emergency calls are received from different sources [0019]-[0021]); and displaying location indicators within the map view corresponding to locations of the mobile devices (i.e., identifying the location of the emergency call on the graphical map display [0020]-[0022). 

Regarding claim 33, Biage teaches displaying the location indicators within the map view corresponding to the locations of the mobile devices, prior to completion of emergency call routing to the emergency network entity (i.e., receiving a selection of the emergency call from a plurality of emergency calls displayed on the graphical map display [0020]-[0021]).
Regarding claim 34, Biage further teaches displaying the location indicators within the map view corresponding to the locations of the mobile devices, such that each mobile device location indicator is displayed prior to a corresponding emergency call from each mobile device being received by the emergency network entity (i.e., identifying the location of the emergency call on the graphical map display and subsequently receiving a selection of the emergency call from a plurality of emergency calls displayed on the graphical map display [0020]-[0022).
Regarding claim 35, Biage further teaches displaying the location indicators within the map view corresponding to the locations of the mobile devices, the location indicators selectable to provide access to the emergency data (i.e., identifying the location of the emergency call on the graphical map display [0020]-[0021]). 
Regarding claim 36, Biage further teaches updating the position of each location indicator within the map view corresponding to movement of each mobile device, such that the location indicators reflect a most recent location of each mobile device (i.e., 
Regarding claim 37, Biage further teaches providing the map view within a web browser displayed on a display of the emergency network entity (i.e., the i3 event logging port is based on a web services (http post) [0033], Using the i3 event logging protocol the location information associated with the emergency call is identified or transferred to a map server for display on a graphical map display [0132]). 
Regarding claim 39, Biage teaches obtaining the emergency data from a plurality of emergency data sources ([0029]). 
Regarding claim 46, Biage teaches a apparatus comprising: a network component (ESP), operative to connect internet; a processor, operatively coupled to the network component (i.e., the ESP has at least one processor [0027]), the processor operative to: providing a map view to an emergency network entity, the map view corresponding to a geographic area within which emergency calls from mobile devices are routed to the emergency network entity based upon the mobile devices being located within the geographic area (i.e., providing an interface for displaying fixed/mobile emergency calls on a graphical map [0021], [0025], [00129]); receiving emergency data related to emergency calls initiating from mobile devices within the geographic area, independently from emergency call routing to the emergency network entity (i.e., a map (emergency data) server for receiving location information from the ESP associated with the receive emergency calls and the plurality of emergency calls are received from different sources [0019]-[0021]); and displaying location indicators 
Regarding claim 47, Biage teaches displaying the location indicators within the map view corresponding to the locations of the mobile devices, prior to completion of emergency call routing to the emergency network entity (i.e., receiving a selection of the emergency call from a plurality of emergency calls displayed on the graphical map display [0020]-[0021]).
Regarding claim 48, Biage further teaches displaying the location indicators within the map view corresponding to the locations of the mobile devices, such that each mobile device location indicator is displayed prior to a corresponding emergency call from each mobile device being received by the emergency network entity (i.e., identifying the location of the emergency call on the graphical map display and subsequently receiving a selection of the emergency call from a plurality of emergency calls displayed on the graphical map display [0020]-[0022).
Regarding claim 49, Biage further teaches displaying the location indicators within the map view corresponding to the locations of the mobile devices, the location indicators selectable to provide access to the emergency data (i.e., identifying the location of the emergency call on the graphical map display [0020]-[0021]). 
Regarding claim 50, Biage further teaches updating the position of each location indicator within the map view corresponding to movement of each mobile device, such that the location indicators reflect a most recent location of each mobile device (i.e., location updates [0030], AutoRebid; HELD query was automatically performed to update the location of a moving caller [0087]). 

Regarding claim 53, Biage teaches obtaining the emergency data from a plurality of emergency data sources ([0029]). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 38, 40-45, 52, and 54-59 are rejected under 35 U.S.C. 103 as being unpatentable over Biage et al. (US 2015/0085997) in view of Ziskind et al. (US 2009/0094602).
Regarding claims 38, 52, and 54-59, Biage teaches all the limitations above except providing the map view via a software-as-a-service application.
However, the preceding limitation is known in the art of communications. Ziskind teaches communication between the application server and the receiving device could also be enabled through the use of IP addresses and/or URLs, by taking advantage of other data transfer protocols available over the Internet ([0021]). if the receiving device 
Regarding claim 40, Biage teaches a method comprising: obtaining emergency data from a plurality of emergency data sources, the emergency data corresponding to mobile devices from which emergency calls have been initiated (i.e., emergency service platform (ESP) provides an interface to one or more communication networks for receiving emergency communication from multiple networks [0019]-[0020]); and providing a location indicator on the map view linked to corresponding emergency data for the mobile devices from which emergency calls have been initiated (i.e., identifying the location of the emergency call on a graphical display [0019]-[0020], location of the emergency call can be provided from the ESP 102 to the map server for display on the map client 110b [0027]). 
Biage does not specifically teach providing a map view via a software-as-a-service portal to an emergency network entity.

Regarding claims 41, Biage in view of Ziskind teaches all the limitations above. Ziskind further teaches providing a call queue via software-as-a-service portal, along with the map view (i.e., pulling the necessary information about emergency call from a server providing such data via its mapping software). Therefore, it would have been obvious to one of ordinary skill in the art, at the time of the invention, to have implemented the technique of Ziskind within the system of Biage in order to receive a ZHIING message and provide the user with directions, by, for example, having the application server communicate directly with the receiving device to provide it with a map and/or text-based directions. 

Regarding claim 43, Biage in view of Ziskind teaches all the limitations above. Biage further teaches provide the call queue independently from a computer-aided dispatch system (i.e., read on: selection of the emergency call from a plurality of emergency calls displayed on the graphical map display [0019]). 
Regarding claim 44, Biage in view of Ziskind teaches all the limitations above. Biage further teaches provide the call queue independently from a call handling system (i.e., read on: selection of the emergency call from a plurality of emergency calls displayed on the graphical map display [0019]). 
Regarding claim 45, Biage in view of Ziskind teaches all the limitations above. Biage further teaches display a mobile device identifier in the call queue, wherein the mobile device identifier is obtained as part of the emergency data, independently from emergency call routing caller identification data (i.e., read on: selection of the emergency call from a plurality of emergency calls displayed on the graphical map display [0019]).
Regarding claim 54, Biage teaches an apparatus comprising: a network component (ESP), operative to connect to the Internet; a processor, operatively coupled to the network component (i.e., the ESP has at least one processor [0027]), the processor operative to: obtain emergency data from a plurality of emergency data sources, the emergency data corresponding to mobile devices from which emergency 
Biage does not specifically teach provide a map view via a software-as-a-service portal to an emergency network entity.
However, the preceding limitation is known in the art of communications. Ziskind teaches communication between the application server and the receiving device could also be enabled through the use of IP addresses and/or URLs, by taking advantage of other data transfer protocols available over the Internet ([0021]). if the receiving device 108 is GPS-enabled and has access to mapping software, it would not be necessary to send direction or mapping information directly to the receiving device to enable it to identify, to the user, the target street location or target location. Rather, the receiving device 108 would be able to pull the necessary information from a server providing such data via its mapping software ([0021]-[0022]). Therefore, it would have been obvious to one of ordinary skill in the art, at the time of the invention, to have implemented the technique of Ziskind within the system of Biage in order to receive a ZHIING message and provide the user with directions, by, for example, having the application server communicate directly with the receiving device to provide it with a map and/or text-based directions. 

Regarding claim 56, Biage in view of Ziskind teaches all the limitations above. Biage further teaches provide the call queue independently from emergency call routing to the emergency network entity (i.e., read on: selection of the emergency call from a plurality of emergency calls displayed on the graphical map display [0019]). 
Regarding claim 57, Biage in view of Ziskind teaches all the limitations above. Biage further teaches provide the call queue independently from a computer-aided dispatch system (i.e., read on: selection of the emergency call from a plurality of emergency calls displayed on the graphical map display [0019]). 
Regarding claim 58, Biage in view of Ziskind teaches all the limitations above. Biage further teaches provide the call queue independently from a call handling system (i.e., read on: selection of the emergency call from a plurality of emergency calls displayed on the graphical map display [0019]). 
Regarding claim 59, Biage in view of Ziskind teaches all the limitations above. Biage further teaches display a mobile device identifier in the call queue, wherein the 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEAN ALLAND GELIN whose telephone number is (571)272-7842. The examiner can normally be reached MON-FR 9-6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JINSONG HU can be reached on 571-272-3965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/JEAN A GELIN/           Primary Examiner, Art Unit 2643